738 F.2d 269
FARMERS AND MERCHANTS BANK OF HUNTSVILLE, MISSOURI, aMissouri banking corporation, Appellant,v.ST. PAUL SURPLUS LINES INSURANCE COMPANY, a Delawarecorporation, Appellee.
No. 83-2245.
United States Court of Appeals,Eighth Circuit.
Submitted May 18, 1984.Decided June 29, 1984.

Appeal from the United States District Court for the Eastern District of Missouri, David D. Noce, Magistrate.
Cynthia A. Suter, Rex V. Gump, Hulen, Hulen, Tatlow & Gump, Moberly, Mo., for appellant.
Daniel T. Rabbitt, Brown, James & Rabbitt, P.C., St. Louis, Mo., for appellee.
Before ROSS, McMILLIAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Farmers and Merchants Bank appeals from the trial court's judgment that the bank was not entitled to recover under an insurance policy issued by St. Paul Surplus Lines.  Farmers and Merchants Bank held a mortgage on certain real property and improvements owned by LeRoy, Jane and John Gillan.  On March 3, 1981, John Gillan intentionally started a fire which completely destroyed the building mortgaged to Farmers and Merchants Bank.


2
The premises were insured by St. Paul Surplus Lines, but Farmers and Merchants Bank was not named in the policy at the time of the loss.  St. Paul Surplus Lines refused to cover the loss and Farmers and Merchants Bank sued, presenting several theories of recovery to the court.


3
We have carefully studied the record, including the magistrate's opinion and the briefs of the parties to this appeal.  We find no merit in the appellant's arguments and accordingly affirm pursuant to Rule 14 of the Rules of this court.